Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER STATEMENT
This action is responsive to the amendment filed on 11/30/2021. Of the previously presented claims 21-40, the applicant amended claims 21, 29 and 37 in the amendment. Therefore, the claims 21-40 are pending.
The claims in the instant application are similar to the claims in patented parent application 14/944,958 (U.S. Patent No. 10,399,529).The terminal disclaimer submitted for the parent patent has been approved by the office on 07/21/2021.

Summary of this Office Action
Applicants' arguments filed on 11/30/2021 has been fully considered, and are deemed to be persuasive and discussed in the section below:

Reasons for Allowance
With regards to claim 21, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable order of combination of feature of: “receive a clearing data signal via an Internet connection from the originating payment processing network, the clearing data signal including clearing data for a batch of transactions, the clearing data comprising, for each transaction in the batch, financial data communicated over the originating payment processing network between parties to the transaction for reconciliation of the transaction over the originating payment processing network, wherein the clearing data signal is received by the reviewing payment processing network prior to settlement of the batch of transactions over the originating payment processing network; generate a clearing response data signal including clearing response data by comparing the clearing data for each transaction in the batch to a set of predefined rules stored in said memory device, wherein the clearing response data for a first of the transactions in the batch includes one of a plurality of error codes, and wherein in response to the clearing data for the first transaction not being in compliance with at least one rule of the set of predefined rules, the included error code (i) identifies the at least one rule for which the clearing data is not in compliance, and (ii) indicates that the reviewing payment processing network will not guarantee settlement of the first transaction if the first transaction subsequently fails to settle on the originating payment processing network; and transmit the clearing response data signal via the Internet connection to the originating payment processing network “ in a system and method of rule engine for applying rules from reviewing network to signal from an originating network.
The reasons for allowance for all the other independent is the same as set forth for claim 21 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The applicant's remarks filed in response dated 11/30/2021, see pages 12-21 has been fully considered. The order of combination elements of claims as listed above is sufficient to ensure the claims as amended amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The current  order combination elements of the claim is integrated into a practical application by providing a technical solution to problem of all of payment authorization process, clearing process and settlement process being performed within same payment network rather than being distributed across multiple payment network and inability of the payment network to delegate the processes to a second payment network  that is not subjected to the same restrictions and the existing payment network is unable and/or restricted to performing a subset of payment authorization/clearing/settlement process within a certain jurisdiction, for certain types of transaction and/or certain parties of  the transactions due to governmental restrictions (see specification: paragraph [0002]). The combination order of elements of the claim provide technology-based solution of providing distributed evaluation of clearing data to set of predefined rules across two payment networks enabling a first network to evaluate  the clearing transaction from the second network prior to settlement being effected  and transmit the evaluated clearing response regarding a settlement guarantee to the second network thereby providing settlement guarantee on a risk-sensitive basis (see Specification: paragraph [0003, 0073]). The claims provides payment processor of a reviewing network determining compliance of each batch transaction of clearing data signal received from the originating network with a set of predefined rules stored in a memory device prior to settlement and transmit clearing response data for every batch transaction indicating the reviewing network will not guarantee settlement for non-compliant with at least one rule identified by an error code (see paragraph [0055 and 0068]). The claim are eligible because they do not recite a judicial exception (Step 2A: NO) as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cited prior arts, most notable prior art of Simmons et al. teach settlement facilitation hub (SFH) receiving transaction data from retailers and sending the transaction data to clearinghouses and the clearing house sending the final result of successful /unsuccessful settlement/transfer of asset to lender and storing the result in a database (see abstract; paragraph [0021, 0059]). Aslam et al. teach receiving transaction and corresponding rule set, creating improved rule set and processing received financial transaction using improved rule set. The Non-patent literature of Chargeback discloses an overview of chargeback reason codes and cancelling recurring transaction when the transaction exceeded predetermined dollar amount. The International Publication prior art of McKenney et al. disclosed listing of error or reason codes for exceeding  threshold or invalid transactions (see Table 54, pages 65-67). Therefore, the claims 21-40 are deemed to be allowable over same rational as patented parent application and cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        03/19/2022